Citation Nr: 1827464	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  99-17 169	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for ocular cicatricial pemphigoid, to include as due to undiagnosed illness.

2.  Entitlement to Sjögren's syndrome, to include as due to undiagnosed illness.

3.  Entitlement to service connection for mycoplasma infection with hematuria, to include as due to undiagnosed illness.

4.  Entitlement to service connection for pulmonary granuloma, claimed as chest pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for irregular menses, to include as due to undiagnosed illness.

6.  Entitlement to an initial disability evaluation in excess of 10 percent, for the period prior to June 6, 2017, for chronic fatigue syndrome.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 17, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from November 1988 through January 1992.   Her decorations include the Southwest Asia Service Medal.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions, dated May 2004 and July 2005, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Chicago, Illinois.

In pertinent part, the May 2004 rating decision granted the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, and assigned a 10 percent disability evaluation, effective July 8, 1997.  Thereafter, the Veteran timely appealed the assignment of the evaluation.  In July 2005, the RO denied the Veteran's claims of entitlement to service connection for Sjögren's syndrome, irregular menses, ocular cicatricial pemphigoid, mycoplasma infection, hematuria, and pulmonary granuloma.  Additionally, in July 2005, the agency of original jurisdiction (AOJ) denied the Veteran's claim for a TDIU. 

These claims have previously been before the Board.  Most recently, in March 2017, the Board remanded the Veteran's appeal to the AOJ for further development.  The AOJ was first directed to provide the Veteran with proper notice under the Veterans Claims Assistance Act (VCAA).  Second, the AOJ was directed to have the Veteran identify any outstanding records of medical treatment, and for the AOJ to assist her in obtaining these records.  The Board additionally directed the AOJ to provide the Veteran with VA examinations to assess the severity and etiology of her claimed disabilities.  A review of the evidentiary record indicates that the requested development was completed and that the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Board's March 2017 remand, the AOJ awarded the Veteran entitlement to service connection for status post fusion of the right interphalangeal joints, with scarring, effective July 8, 1997 and entitlement to service connection for chronic bacterial vaginitis, effective August 9, 2004.  See October 2017 Rating Decision.  Generally, where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed in order to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date.  See 38 C.F.R. § 20.200; see also Grantham v. Brown, 114 F. 3d. 1156 (Fed. Cir. 1997).  As such, these issues are no longer before the Board.  

In the October 2017 rating decision, the AOJ additionally awarded the Veteran an increased evaluation, of 100 percent, for her service-connected chronic fatigue syndrome, effective June 6, 2017.  An award of a 100 percent disability evaluation represents the maximum possible rating for this disability.  However, as the AOJ assigned an effective date of June 6, 2017, the Veteran's claim for an increased evaluation for chronic fatigue syndrome prior to June 6, 2017, remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the highest evaluation assignable).

The issues of entitlement to service connection for irregular menses, mycoplasma infection with hematuria, and pulmonary granuloma, all to include as due to undiagnosed illness, and the issue of entitlement to an award of a TDIU for the period prior to January 17, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The clinical evidence of record does not show that the Veteran has been diagnosed with ocular cicatricial pemphigoid during the appeal period or within proximity thereto. 

3.  The clinical evidence of record does not show that the Veteran has been diagnosed with Sjögren's syndrome during the appeal period or within proximity thereto.

4.  For the period prior to June 6, 2017, the Veteran's chronic fatigue syndrome most nearly approximated symptoms which were, at worst, nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level.


CONCLUSIONS OF LAW

1.  Ocular cicatricial pemphigoid was not incurred in or aggravated by the Veteran's active duty service, nor may it presumed to have been so incurred.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2017).

2.  Sjögren's syndrome was not incurred in or aggravated by the Veteran's active duty service, nor may it presumed to have been so incurred.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2017).

3.  For the period prior to June 6, 2017, the criteria for a disability rating of 20 percent, but no higher, for chronic fatigue syndrome have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.88b, Diagnostic Code 6354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in February 2008 and April 2017, which informed the Veteran of the information and evidence not of record that was necessary to substantiate her claim, the information and evidence that the VA would seek to provide, and the information and evidence the Veteran was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As discussed above, these claims have previously been remanded by the Board.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  However, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Here, in response to the Board's March 2017 remand, the AOJ provided the Veteran with the requisite VCAA notice concerning her claims for entitlement to service connection based upon an undiagnosed illness.  The AOJ additionally contacted the Veteran and provided her with the appropriate medical release forms to assist her in obtaining any outstanding records of private medical treatment.  However, to date the Veteran has not returned any further medical release forms and has not provided the names of any additional private medical providers.

The veteran's failure to return any medical release forms does not prevent VA from complying with the Board's March 2017 remand order.  Rather, the Board ordered the AOJ to ask the Veteran to complete the appropriate form.  The AOJ complied with that order in an April 2017 letter to the Veteran, and the record contains no evidence to suggest that this letter did not reach the Veteran.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran has previously been provided with numerous VA examinations and medical opinions which address the severity and etiology of her reported disabilities.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Most recently, the Veteran was afforded updated VA examinations in June 2017 and July 2017, in response to the Board's March 2017 remand.  See Stegall, 11 Vet. App. 268 at 271.  These responsive medical opinions have been reviewed: they include a summary of the Veteran's pertinent medical history, and the examiners explain their findings with a clear rational and with sufficient detail, allowing for informed appellate review.  Thus, the Board finds the June 2017 and July 2017 medical opinions are adequate for rating purposes and additional examinations/medical opinions are not necessary to adjudicate the claims discussed herein.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.   

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues that are currently being decided.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show, with respect to her claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a)).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C § 1117; 38 C.F.R. § 3.317(a)(1); see also 82 Fed. Reg. 49121 (October 24, 2017) (extending the presumptive period to December 31, 2021).  Service connection will also be granted, on a presumptive basis, for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c)

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache;  (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 311.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds that the evidence does not support or warrant an award of service connection for ocular cicatricial pemphigoid or Sjögren's syndrome as the credible evidence of record does not support a finding that either condition has been properly diagnosed.

Before assessing the merits of each individual claim, the board finds that the Veteran is a "Persian Gulf Veteran" for VA compensation purposes.  38 U.S.C. § 1117.  The Veteran served as a member of the United States Army, with active duty service during the Persian Gulf War.  The Veteran's DD 214 confirms that she is in receipt of the Southwest Asia Service Medal and the Overseas Service Ribbon amongst other decorations.  As such, the Veteran is considered a Persian Gulf Veteran.  Despite being a Persian Gulf Veteran, the Board finds that the Veteran's claimed disabilities are all attributable to known clinical diagnoses; and therefore, as will be discussed below, the Veteran is not entitled to an award based upon the presumptions as outlined in 38 C.F.R. § 3.317.  

i.  Entitlement to service connection for ocular cicatricial pemphigoid, to include as due to undiagnosed illness:

The veteran seeks entitlement to service connection for ocular cicatricial pemphigoid, or an eye disability.  The Veteran has reported symptoms of dry eyes, eye pain, burning sensation, and discharge from her eyes since the time of her separation from military service.  See e.g.  March 2010 VA Examination. 

Following a thorough review of the Veteran's longitudinal medical records, the Board finds that she is not entitled to an award of service connection, as she has not been diagnosed with ocular cicatricial pemphigoid.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For reference, "cicatricial pemphigoid," is defined as a benign, chronic, usually bilateral, subepidermal blistering disease chiefly involving the mucous membranes especially of those of the mouth and eye.  See Dorland's Illustrated Medical Dictionary 1404 (32nd ed. 2012).  Ocular cicatricial pemphigoid primarily affects the elderly and heals by scarring, which may lead to a solely progressive shrinkage of the affected mucous membranes and connective tissue.  Id.  Thus, while this disability may have symptoms including dry eyes, a diagnosis for ocular cicatricial pemphigoid requires specific clinical findings as noted above. 

A review of the Veteran's medical records shows the credible medical and diagnostic evidence of record have found no evidence to support a diagnosis for ocular cicatricial pemphigoid.  While the Board acknowledges the Veteran has often reported symptoms of chronic dry eyes, this subjective symptom alone does not warrant a finding that the Veteran is entitled to an award of service connection.  Notably, a review of the Veteran's numerous ophthalmologic evaluation shows that while symptoms of dry eyes have been reported, there was no corresponding diagnosis or report of a nexus to the disability of ocular cicatricial pemphigoid.  

For example, during a February 2001 ophthalmologic evaluation, a slit lamp examination reported a decreased tear break-up time, which was noted to be indicative of dry eyes.  However, the clinician reported a "Schirmer's test," which is used to determine whether the eye produces enough tears, was normal.  Examination of the nasolacrimal duct (i.e., tear duct) was normal for the left eye.  Within the right eye, the clinician reported findings of a "slight" nasolacrimal obstruction.  Significantly, no diagnosis for ocular cicatricial pemphigoid was given.  Subsequent ophthalmologic evaluation revealed similar findings of minimal dry eyes, with no underlying disability.  See e.g.  Cleveland VAMC Records, ophthalmologic examinations dated November 2002, December 2002. 

The Board is aware the Veteran's VA medical records contain references to a diagnosis for ocular cicatricial pemphigoid.  For example, in June 2003, the Veteran sought to resume treatment at the Cleveland VA Medical Center.  At the time of her initial evaluation, the Veteran reported that she had been diagnosed with ocular cicatricial pemphigoid by a private physician at University Hospital of Cleveland.  However, further review of the subsequent medical evidence determined that the reported diagnosis for ocular cicatricial pemphigoid was not supported by medical evidence, including biopsies and ocular examinations. 

A review of the subsequent medical evidence shows the Veteran's private ophthalmologist, Dr. K., initially found the Veteran to have a diagnosis of ocular cicatricial pemphigoid.  This diagnosis was made based primarily upon the Veteran's reports of symptoms, as the clinician observed the Veteran had little to no clinical evidence indicative of this disease.  Due to the lack of clinical findings, both the Veteran's VA physicians and the private ophthalmologist, Dr. K., recommended further diagnostic testing.  The majority of these test results, including biopsies, were negative for any clinical indicators of ocular cicatricial pemphigoid.  However, the Board observes that a single indirect immunofluorescence test, dated April 2003, confirmed the presence of pemphigus antibodies and that this report was used as evidence of an active diagnosis for ocular cicatricial pemphigoid.  See October 2003 Summary of Findings.  Repeat testing, in May 2004 and June 2004, returned negative results.  In light of the uncertainty, the Veteran's private ophthalmologist, Dr. K., referred her to a Harvard ophthalmologist who was described as a leading expert on ocular cicatricial pemphigoid. 

The findings of the Harvard ophthalmologist are summarized in an August 2004 clinical treatment note at the Cleveland VAMC.  Significantly, the Board observes that the overall conclusion of the Harvard specialist did not indicate that the Veteran had a proper or confirmed diagnosis for ocular cicatricial pemphigoid.  Rather, the Harvard ophthalmologist found the Veteran to have chronic dry eyes of an uncertain etiology.  After this evaluation, the Veteran returned to the VA for follow-up treatment.  See August 2004 Note, Cleveland VAMC.  At this time, the Board observed the VA described the Veteran's diagnosis as "questionable."  More significant, however, is that this report of a questionable diagnosis was made in consultation with the Veteran's private ophthalmologist, Dr. K., who advised the Cleveland VAMC, that if ocular cicatricial pemphigoid were present, it is very mild.  The Board finds this report by Dr. K to be significant because he was the private ophthalmologist who initial diagnosed the Veteran as having ocular cicatricial pemphigoid.  Thus, this August 2004 report indicates that he is no longer certain that ocular cicatricial pemphigoid is a proper diagnosis, and is at most speculative. 

Moreover, the Veteran was advised by the Cleveland VAMC that the totality of the evidence did not support or warrant a diagnosis for ocular cicatricial pemphigoid.  See Cleveland VAMC Records, dated August 2004.  Specifically, in a reportedly lengthy discussion, the Cleveland VAMC counseled the Veteran that the only positive diagnostic indicator in support of this disability was a single positive indirect immunofluorescence test from April 2003.  All other indirect immunofluorescence tests, including those dated in May 2004 and June 2004, were negative.  Additionally, the Cleveland VAMC advised the Veteran that all biopsy reports of record were negative, showing no clinical evidence in support of an ocular cicatricial pemphigoid diagnosis. 

A review of the Veteran's subsequent medical records continues to show no evidence which would support a diagnosis for ocular cicatricial pemphigoid.  For example, at an ophthalmology examination in January 2008, the Veteran had a negative Schirmer's test.  See St. Louis VAMC Records.  Additionally, an antinuclear antibodies (ANA) test was negative, showing no evidence of any underlying disease.  A review of the Veteran's most recent VA treatment records from the Phoenix VAMC does not show any reports of a diagnosis for ocular cicatricial pemphigoid.  As such, the Board finds the Veteran is not entitled to an award of service connection, because the greater weight of the evidence is against the conclusion that she has the condition. 

The Board also finds the evidence of record does not support a finding that the Veteran has experienced "chronic" symptoms for purposes of 38 C.F.R. § 3.317.  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Moreover, the Board does not find the Veteran's reports of symptoms, to include dry eyes, meets the standard for a chronic multisystem illness under 38 C.F.R. § 3.317(a).  A review of the Veteran's medical records indicates that she has described her symptoms as affecting her eyes, nose, ears, and throat, at most.  Furthermore, the Board finds that the Veteran's symptoms do not meet the standard for an undiagnosed illness.  Although the medical evidence of record shows the Veteran does not have a clinical diagnosis for ocular cicatricial pemphigoid, her symptoms have been medically linked to other conditions.  For example, in January 2004, the Veteran sought a private sector ophthalmological examination with Dr. W.R., from the University Hospital of Cleveland.  The examination report notes that the Veteran had an "essentially normal eye exam," with "only mild injection of the conjunctiva vessels."  Based upon this examination, and the Veteran's reported medical history, Dr. W.R. indicates the Veteran has a "meibomian gland disease." For reference, the meibomian gland sits at the rim of the eyelid and controls the secretion of meibum, an oily substance which prevents the evaporation of the eye's tears.  See Dorland's Illustrated Medical Dictionary 1539 (32nd ed. 2012). 

Finally, as to whether the Veteran is entitled to an award of service connection on a direct basis, the Board concludes that she is not so entitled , as there is no credible medical evidence of a diagnosis.  Insofar as the Veteran's claim should be read liberally to include service connection for her symptoms of dry eyes, the Board continues to find that the evidence does not support an award of service connection.  As noted above, the Veteran has at various times been diagnosed with symptoms of dry eyes, to include her January 2004 diagnosis for meibomian gland disease.  However, a review of the Veteran's service medical records fails to show any complaints or treatment for such symptoms of a meibomian gland disease.  While the Veteran was treated at various intervals for symptoms of allergies during her military service, she has previously been denied entitlement to service connection based on these reports. 

The Board further notes that a medical opinion has been obtained which addresses the etiology of the Veteran's reported eye symptoms.  See May 2017 VA Examination.  Following a physical examination of the Veteran, and a review of her medical history, the examiner concluded there was no evidence of either ocular cicatricial pemphigoid or dry eyes.  The examiner noted that the Veteran had reported a history of dry eyes.  Continuing, the examiner explained that despite these reports, there was no clinical evidence of dry eyes on the physical examination.  However, the examiner did observe that the Veteran had elective Lasik surgery in 2002, and that reports of dry eyes was a common symptoms following such surgeries.  

As to the Veteran's lay assertions of a disability that is etiologically related to her active duty service, while the Board has considered these reports, the Board finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report her symptoms and experiences, she is not competent to ascertain the etiology of her symptoms.  Although the Veteran is a registered nurse and has medical training, there is nothing to suggest that her education, training, and/or experience has been so particularized within the field of diagnostic medicine as to render her qualified to provide a diagnosis for her own symptoms.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Given the evidence before it, the Board finds that the evidence in this case does not reach the level of equipoise such that the Veteran should be awarded service connection.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with ocular cicatricial pemphigoid during the pendency of her appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

ii.  Entitlement to Sjögren's syndrome, to include as due to an undiagnosed illness:

The Veteran also seeks to establish entitlement to service connection for Sjögren's syndrome, to include as due to an undiagnosed illness.  Since the time of her discharge from the military, the Veteran has reported symptoms of pain, burning sensation, and dryness of her eyes.  See e.g., May 2010 VA Examination.  The Veteran has additionally reported associated symptoms of redness in her eyes, and a chronic dry mouth. 

Following a thorough review of the Veteran's longitudinal medical records, the Board finds that she is not entitled to an award of service connection, as she has not been diagnosed with Sjögren's syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A review of the Veteran's medical records shows she has been found to not have Sjögren's syndrome.  Rather, at various times the Veteran's physicians would note a suspicion for Sjögren's syndrome.  For example, during a rheumatology consultation in January 2003 noted a "questionable" diagnosis for Sjögren's syndrome.  See  Long Beach VAMC Records.  At the time of this encounter, the examining physician reviewed the Veteran's medical records and found that there was no clinical or objective support for a diagnosis of Sjögren's syndrome.  The physician noted the Veteran had gone through an "extensive" diagnostic workup at the Chicago VAMC, but that no test had resulting in a positive finding for Sjögren's syndrome.  These tests were noted to include blood work and a salivary gland biopsy.

In addition to the lengthy medical history, the Board has obtained two VA medical examinations which each independently concluded there was no evidence to support a finding that the Veteran had a valid diagnosis for Sjögren's syndrome.  The first medical opinion, dated May 2010, provided a thorough analysis of the Veteran's medical history, diagnostic evaluations, and concluded that the weight of the credible medical evidence of record failed to support a diagnosis for Sjögren's syndrome.  In support of this conclusion, the May 2010 VA examiner cited to the numerous blood serum (i.e., serology) tests, which consistently reported negative findings.  While the May 2010 VA examiner acknowledged that a single January 2007 antinuclear antibodies (ANA) test reported a positive, low result, the examiner explained that this result was isolated, and non-specific, and more likely than not was a false positive.

The May 2010 VA examiner additionally cited to an October 2004 rheumatology consultation at the Cleveland VAMC.  Describing this encounter as extensive, the examiner cited to the overall conclusions of the examiner which found there was no evidence to support a diagnosis for Sjögren's syndrome, based upon the Veteran's numerous negative serologies, normal Schirmer's test, and negative lip biopsy.  

The Board finds the findings and conclusions of the May 2010 VA examiner to be probative and entitled to significant value.  This May 2010 VA examination and medical conclusion is incredibly detailed, and contains a lengthy narrative summary of the many diagnostic evaluations administered to the Veteran over the course of nearly 10 years.  The examiner supports his conclusion with citations to the Veteran's lengthy medical history, and provides a detailed rationale for his findings, which allows the Board to make an informed decision.  Overall, this May 2010 VA medical opinion is entitled to significant probative value. 

As part of the Board's March 2017 remand, a second medical opinion was obtained which addressed whether the medical evidence of record warranted a finding for entitlement to service connection.  In response, a medical examiner reviewed the Veteran's lengthy medical history and concluded that based upon the absence of clinical data supporting a diagnosis for Sjögren's syndrome, there was no basis to conclude that the Veteran has a current disability for Sjögren's syndrome.  See June 2017 VA Medical Opinion.  In support of this conclusion, the June 2017 VA examiner cited to the Veteran's lengthy medical history, which consistently reported no clinical or diagnostic evidence indicative of Sjögren's syndrome

Notably, the June 2017 examiner stated she advised the Veteran that there was no diagnostic evidence which supported a diagnosis for Sjögren's syndrome, to which the Veteran responded that she was aware.  The Board finds the Veteran's admission to this fact to be probative, as it shows the Veteran is aware that the credible medical evidence of record does not support a diagnosis for Sjögren's syndrome.  As such, any consideration of the Veteran's lay statements to the contrary, or that she believes she is entitled to an award of service connection for Sjögren's syndrome, is given limited probative value.  

Moreover, the Board does not find the Veteran's reports of symptoms, to include dry eyes, dry mouth, or otherwise, meets the standard for a chronic multisystem illness under 38 C.F.R. § 3.317(a).  The June 2017 VA examiner, citing medical literature, explained that Sjögren's syndrome is an autoimmune disease which caused dry eyes and dry mouth.  Thus, the VA examiner explained the Veteran's reported symptoms were attributable to a discernable disability, but that the objective medical evidence clearly demonstrated that the Veteran did not have a current diagnosis for Sjögren's syndrome.  

As to the Veteran's lay assertions of a disability that is etiologically related to her active duty service, while the Board has considered these reports, the Board finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report her symptoms and experiences, she is not competent to ascertain the etiology of her symptoms.  Although the Veteran is a registered nurse and has medical training, there is nothing to suggest that her education, training, and/or experience has been so particularized within the field of diagnostic medicine as to render her qualified to provide a diagnosis for her own symptoms.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Given the evidence before it, the Board finds that the evidence in this case does not reach the level of equipoise such that the Veteran should be awarded service connection.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with Sjögren's syndrome during the pendency of her appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

General Laws and Regulations Governing Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized, applicable law, the Board observes the Veteran is seeking entitlement to an increased evaluation, in excess of 10 percent, for her service connected chronic fatigue syndrome for the period prior to June 6, 2017.  Historically, the Veteran has been assigned a 10 percent disability evaluation for her chronic fatigue syndrome, effective July 8, 1997.  The Veteran appealed the assignment of this initial disability evaluation.  During the pendency of her appeal, the Veteran was awarded entitlement to an increased 100 percent disability evaluation for chronic fatigue syndrome, effective June 6, 2017.  Presently, the Veteran asserts she should be entitled to a 100 percent disability evaluation, effective July 8, 1997.  

The AOJ initially assigned the Veteran a 10 percent disability evaluation under a Diagnostic Code 6354, for chronic fatigue syndrome.  The Board notes parenthetically that the AOJ evaluated the Veteran's service-connected chronic fatigue syndrome under a hyphenated Diagnostic Code listed as "8863-6354."  The "88" designation is used to track disabilities related to the Gulf War.  VA Manual M21-1R, Part IV, Subpart ii, 2.D.16.

Under Diagnostic Code 6354, a 10 percent disability evaluation is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  38 C.F.R. § 4.88(b).

A 20 percent evaluation is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.

A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.

A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.   

A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Following a review of the longitudinal medical evidence, and considering the evidence in a light most favorable to the Veteran, the Board finds that the Veteran is entitled to an increased 20 percent disability evaluation for the period prior to June 6, 2017.  However, the Board finds no evidence which would warrant the assignment of an increased evaluation, in excess of 20 percent, for that period.

In reaching this determination, the Board notes that the Veteran continued to work as a registered nurse through September 2009.  See Records from Social Security Administration (SSA).  Notably, in her application for disability benefits from SSA, the Veteran reported that she worked five days a week and eight hours a day.  This work history indicates that, while the Veteran may have experienced symptoms that restricted her ability to perform some daily activities, she was able to function in a work environment. 

A review of the Veteran's early records show she was capable of working a full time job and taking classes in 2000 and 2001.  See e.g.  New Orleans VAMC.  While the Veteran did report symptoms of fatigue due to her schedule, she was able to continue working with the limitation that she not work an evening shift and not have her scheduled changed above a certain threshold.  These limitations are consistent with an increased 20 percent disability evaluation, as it reflects the occupational limitations experienced by the Veteran as a result of her chronic fatigue syndrome.  However, there is no evidence to warrant the assignment of an increased 40 percent evaluation as there is no evidence to show here activities were restricted by more than 25 percent of her pre-illness level. 

The Board is aware that the Veteran has reported being fired from numerous jobs due to her inability to complete the tasks required of her.  While the Board has considered these reports, the Board does not find these statements warrant the assignment of an evaluation in excess of 20 percent.  Notably, the Board observes the Veteran has not consistently reported being fired due to symptoms of her chronic fatigue syndrome.  Rather, on numerous occasions, including during mental health counseling appointments, the Veteran has conceded that she is unable to maintain her employment due to her interpersonal skills.  For example, during her April 2010 psychological assessment for SSA disability benefits, the Veteran stated she has been fired from jobs due to inability to get along with others.  The Veteran made similar statements in her application for VA Vocation Rehabilitation. 

In addition to her ability to work, the Board observes that the Veteran was able to engage in a variety of regular activities throughout the period on appeal.  For example, during an April 1999 VA psychological examination, the Veteran reported that she had friends and enjoys socializing.  She reported experiencing pleasure in going to the gym, working out, going to movies, horseback riding, reading, and attending festivals.  During this April 1999 VA examination, although the Veteran reported that she was "always tired," she did not report any significant degree of limitation as a result.  She did not report that she was unable to engage in her normal activities and did not allege that she experienced any periods of incapacitation.  

Subsequent medical records continue to reflect the Veteran was able to engage in a full range of activities.  For example, during a physical examination in September 2009, the Veteran reported that she continued to exercise daily.  See e.g.  St. Louis VAMC Records.  Moreover, the Board observes the Veteran occupied herself through volunteer work.  During mental health counseling appointments in May 2010, the Veteran reported that she had done volunteer work and enjoyed her experience.  During this May 2010 appointment, the Veteran further reported that she was in the process of filling out two additional applications to enroll in volunteer work.  See St. Louis VAMC Records. 

Turning to evidence of cognitive impairment, the Board finds no evidence which would warrant the assignment of an increased evaluation in excess of 20 percent.  As noted above, the Veteran continued to work in a full time capacity throughout the duration of the period on appeal.  While the Veteran has reported significant cognitive limitations, the objective medical evidence of record does not support the degree of limitation alleged.  Notably, several clinicians of record have commented that the Veteran appears to be exaggerating her symptoms during examinations.  For example, during a May 2010 psychological assessment for her SSA application, the examining clinician reported the Veteran appeared to make a poor effort in terms of answering questions to the best of her ability, and that she refused to answer several questions throughout the examination.  Despite this unwillingness, the examiner concluded that the Veteran had no difficulty staying focused and displayed no evidence of a cognitive impairment. 

Finally, turning to the Veteran's lay allegations, while the Board has considered her numerous statements, the Board finds these reports do not warrant the assignment of an increased disability evaluation.  Specifically, in determining the actual degree of disability, her statements do not show that her chronic fatigue syndrome manifests as signs and symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

The Board has also considered whether different or additional ratings are appropriate, particularly under Diagnostic Code 5025, as the Veteran's chronic fatigue syndrome has, at times, been referred to as fibromyalgia.  However, given that Diagnostic Code 6354 provides ratings based upon the extent to which all manifestations of chronic fatigue syndrome (specifically including fatigue, cognitive impairments, and "a combination of other signs and symptoms") restrict routine daily activities, result in periods of incapacitation, or require treatment with medication, separate ratings for such manifestations would be inappropriate.

In conclusion, the Board finds that the most probative evidence of record does not support an evaluation in excess of 20 percent for the Veteran's service connected chronic fatigue syndrome.  38 C.F.R. § 4.88b; Diagnostic Code 6354.  


ORDER

Entitlement to ocular cicatricial pemphigoid is denied. 

Entitlement to Sjögren's syndrome is denied. 

Subject to the laws and regulations governing the payment of VA compensation,  entitlement to a disability rating of 20 percent, but no higher, for chronic fatigue syndrome prior to June 6, 2017, is granted.


REMAND

Although the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  

As discussed in the Introduction, the Board previously remanded the Veteran's claims in March 2017 in order to afford the Veteran VA examinations and for the AOJ to obtain medical opinions as to the etiology of her reported disabilities.  With respect to the Veteran's claims for entitlement to service connection for irregular menses, mycoplasma infection with hematuria, and for pulmonary granuloma, all to include as due to an undiagnosed illness, the Board finds that the AOJ must obtain addendum medical opinions.

First, with respect to the Veteran's claim for entitlement to service connection for irregular menses, to include as due to an undiagnosed disability, the Board finds that an addendum medical opinion should be obtained which addresses whether this disability has been caused or aggravated by any of the Veteran's service connected disabilities.  Specifically, the Board observes that the Veteran has been awarded service connection for pelvic adhesions with chronic pain and left tubal occlusion and more recently for chronic bacterial vaginitis.  However, the Board notes that no VA examiner has rendered an opinion as to whether either of these service connected disabilities have caused or aggravated the Veteran's claimed disability of irregular menses.  As such, the AOJ should obtain an addendum medical opinion which addresses the issue of secondary service connection. 

Second, as to the Veteran's claims for entitlement to service connection for mycoplasma infection with hematuria and for pulmonary granuloma, to include as due to an undiagnosed illness, the Board finds that the June 2017 VA medical opinion of record is inadequate.  Specifically, the Board finds that the examiner relied upon the fact that there was no evidence within the Veteran's service medical records which showed a diagnosis for mycoplasma infection as definitive evidence showing that service connection was not warranted.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (where the Court explained that VA was in error when the sole premise for the examiner's conclusions was the lack of notation or treatment of the claimed disability in service).  

The Board also notes that this reliance overlooks notations within the Veteran's service medical records which indicate she was being evaluated for a possible mycoplasma infection.  For example, there is a notation on September 22, 1989 which states the Veteran has reported symptoms of upper respiratory distress for several months.  The examining clinician then notes that a determination should be made as to whether these symptoms are indicative of a chronic upper respiratory infection or "mycoplasma pneumonia."  This assessment was mentioned by the June 2017 VA examiner, but no explanation as to its significance or meaning was provided.  

The lack of a thorough discussion of the Veteran's service medical records, and reports of upper respiratory symptoms, is particularly significant in the context of her claim for entitlement to service connection for a pulmonary granuloma.  While the June 2017 VA examiner did not provide a definitive answer as to whether the pulmonary granuloma was related to the Veteran's active duty service, he did suggest at the absence of a nexus because the pulmonary granuloma was not diagnosed until several years following the Veteran's separation from military service.  However, a review of the Veteran's medical records shows she was advised that the presence of this pulmonary granuloma was likely a sign of an old infection.  See September 2002 Medical Report.  Thus, the Board is left to wonder whether the pulmonary granuloma was a result of either the Veteran's in-service symptoms of respiratory distress or whether it is related to her mycoplasma infection.  As such, an addendum opinion is required to address these issues. 

The Board must again remand the Veteran's claim for entitlement to a TDIU for the period prior to January 17, 2008 as it remains an inextricably intertwined issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).

It is noted that a TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  With this in mind, the AOJ should undertake development of the Veteran's claim for entitlement to a TDIU and determine the dates upon which she worked and the income she generated in each year to determine whether her work qualifies as substantially gainful employment. 

Finally, as this claim is being remanded, the Board finds that the AOJ should contact the Veteran and ascertain whether she continues to receive medical treatment for her disabilities at any private or VA facilities. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA letter on the issue of TDIU and undertake any development determined to be warranted in that matter, to include a determination of the Veteran's yearly income for periods when she was working. 

2.  Contact the Veteran, and, with her assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

3.  After any additional records are associated with the claims file, return the Veteran's claims file, including any updated private and/or VA treatment records, to the physician who conducted the June 2017 VA examination.  If the June 2017 VA examiner is no longer available, the Veteran should be scheduled for a new VA examination.   

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's disability of irregular menses was caused or aggravated by any of the Veteran's service connected disabilities, to include the pelvic adhesions with chronic pain and left tubal occlusion and the chronic bacterial vaginitis?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.

(b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's mycoplasma infection is etiologically related to her active duty service? 

(c)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's pulmonary granuloma is etiologically related to her active duty service, to include her chronic reports of upper respiratory distress? 

(d)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's pulmonary granuloma is etiologically related to her mycoplasma infection?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's service medical records which show recurring reports for symptoms of upper respiratory distress; 

(ii) the September 22, 1989 report of possible mycoplasma pneumonia; and

(iii) the September 2002 medical record advising Veteran that the presence of the pulmonary granuloma was likely a sign of an old infection.  

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Notify the Veteran that it is her responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Thereafter, consider all of the evidence of record and readjudicate the claims remaining on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


